This is an appeal from a decree of the circuit court affirming the decree of the county court which allowed the final account of the administratrix, overruled the objections of N.E. Harju thereto and settled the estate of Joseph Mannix, deceased.
The sole question in controversy in the county court was whether the title and right to the possession of $1,000 in money, which, under a decree of the circuit court, had been adjudged to be the property of the estate and, pursuant thereto, had been paid over to the administratrix and had been applied by her in settlement of claims against the estate, was in the administratrix or in Harju. This controversy grew out of the fact that, subsequent to the entry of the decree awarding the money to the administratrix, that decree was set aside and vacated and another decree was entered holding the money to be the property of Harju. But before the last decree was entered in that *Page 205 
suit, substantially all said money had been paid out by the administratrix and, at the time of its entry, she had no moneys or property in her possession from which the moneys could be repaid to Harju.
It will thus be seen that, at the time the estate was settled, the sole question in controversy was a dispute between the administratrix and Harju, who was a third party and not a general creditor of the estate, as to the title and right to the possession of moneys which, as finally adjudicated in the suit, had never belonged to the estate and had wrongfully come into her hands as administratrix.
It is clear from the former decisions of this court that the county court, in exercising the jurisdiction pertaining to a court of probate, has no jurisdiction to determine the title or right to the possession of money or other property as between the administratrix and a third party, and that, since the objections presented a controversy of that kind, the county court, in overruling the objections and in allowing the final account, properly disposed of the matter and that, upon an appeal therefrom to the circuit court, that court was bound to affirm the judgment since its jurisdiction upon the appeal was necessarily limited to the determination of those matters upon which the county court had been called upon to pass and had jurisdiction to determine.
In every case which this court has decided heretofore, where a dispute in settling an estate has arisen between the administrator and a third person over the title and right to the possession of money or property, it has always been held that the county court was without jurisdiction to determine those questions between an administrator and the third person, and that, if an *Page 206 
adjudication of that nature was necessary, it must be had in a court of ordinary jurisdiction. It is so held in Gardner v.Gillihan, 20 Or. 598 (27 P. 220); Dray v. Bloch, 29 Or. 347
(45 P. 772); Re Bolander's Estate, 38 Or. 490 (63 P. 689);Harrington v. Jones, 53 Or. 237 (99 P. 935); Manser v. Baker,60 Or. 240 (118 P. 1024); Hillman v. Young, 64 Or. 73
(127 P. 793, 129 P. 124). The same principle was recognized and approved, although held to be inapplicable, in Banfield v. Schulderman,137 Or. 256 (299 P. 323, 3 P.2d 116).
True, it appears from the record in this case that in the suit referred to it was held that the moneys in controversy were the property of Harju, but Harju had never recovered possession of the moneys and was seeking to do so in the county court by the filing of objections to the final account of the administratrix several years after she had received the money and it had been applied in the payment of claims against the estate. That the county court was without jurisdiction to grant such relief is clear from the authorities cited above. In order for Harju to obtain such relief, it was necessary for him to seek his remedy, as said in Re Bolander's Estate, supra: "in a court organized and constituted for the purpose of trying questions of that character, and provided with the necessary machinery therefor", and where the aid of a jury could be had. As said by the Supreme Court of California in Re Rowland's Estate, 74 Cal. 523
(16 P. 315, 5 Am. St. Rep. 464):
"The law does not contemplate or provide for the distribution of property or money in the hands of the executor or administrator to persons who may claim adversely to the estate, but leaves all such questions to be determined by action on behalf of or against the executor." *Page 207 
It appears from the record that the administratrix has faithfully accounted for all moneys received by her in so far as the assets of the estate are concerned and since the county court in settling this estate had no jurisdiction to adjudicate the controversy between Harju and the administratrix it had no other alternative except to allow the final account and refuse to pass upon the objections which had been filed thereto, and, since it rendered a proper decision in the case, upon an appeal from its decree, the circuit court was bound to affirm the decree. The powers and jurisdiction of the circuit court were limited to the matters passed upon by the county court and it could not, because of some collateral matters or because of any greater jurisdiction possessed by it, reverse the decree. It is idle to contend, if the decree of the county court was right when entered, that upon a trial de novo and upon the same record and the evidence accompanying it, a superior court could reverse it. To this effect see In re Plunkett's Estate, 33 Or. 414 (54 P. 152);Roach's Estate, 50 Or. 179 (92 P. 118); In Re Barker, 83 Or. 702
(164 P. 382); In re Lee's Estate, 132 Or. 1 (271 P. 994,279 P. 850, 280 P. 342).
For these reasons I dissent. *Page 208